Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 13-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,222,792 (Kai).
With respect to claim 13, Kai shows a method of making a cabinet structure, the method comprising: forming a wrapper (321, 322, 323, 324, Fig.20) having an opening; positioning a liner (330) within the wrapper in a spaced apart orientation to define an insulation cavity therebetween; coupling a portion of an encapsulation member (350, Fig.21) to a side portion of the wrapper (via 329, Fig.21, Fig.22); coupling a trim breaker (312, 329) to the wrapper (at 323, 324, Fig.20, Fig.22), the liner (330), and the encapsulation member (350, Fig.Fig.21, Fig.22), thereby forming an encapsulation cavity (cavity between 350 and 360) that is impervious to the insulation cavity; and positioning a hinge support (360, Fig.20-Fig.22) forwardly of the trim breaker.
With respect to claim 14, further comprising: positioning the hinge support (360) within a portion of the encapsulation member (350, Fig.22, Fig.23), wherein the hinge support further defines the encapsulation cavity (Fig.22).
With respect to claim 15, the combination shows coupling a hinge bracket (102A/102B) to the hinge support (360), wherein one or more fasteners (not numbered, Fig.21) are disposed through the hinge bracket (102A/102B) and within the encapsulation cavity (Fig.21-Fig.23). 
With respect to claim 16, positioning a door (1, Fig.14) in front of the liner; and coupling the door (1) to the hinge bracket (102A, 102B, Fig.14) through a hinge pin (2A) that is disposed externally from the door.  
With respect to claim 18, wherein the hinge support (360) is disposed outward of the encapsulation cavity (Fig.22, Fig.23).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/023445 (WO ‘445) in further view of US Patent 5,222,792 (Kai).
	With respect to claim 1, WO ‘445 shows a cabinet structure, comprising: a wrapper (outer liner of the body 2, Fig.3); an insulation cavity (see annotated figure below); a trim breaker (see annotated figure below) coupled to the wrapper; an encapsulation member (12) disposed rearwardly of the trim breaker and defining an encapsulation cavity that is separated from the insulation cavity, wherein the encapsulation member (12) is free from openings; and a hinge support (4, Fig.3) operably coupled to the encapsulation member (12, via the trim breaker, bracket 5 and screw 6) to further define the encapsulation cavity, the hinge support having a lower frame portion (vertical portion coupled to trim breaker and bracket 5) extending perpendicularly along the trim breaker, and wherein the hinge support (4) is disposed forwardly of the trim breaker. With respect to claim 1, WO ‘445 doesn’t explicitly show a liner, the wrapper spaced apart from the liner; insulation cavity disposed between the wrapper, the liner and the trim breaker.

    PNG
    media_image1.png
    371
    402
    media_image1.png
    Greyscale


Kai shows forming a wrapper (320, Fig.20) spaced apart from a liner (330, Fig.20), First Named Inventor : Lynne F. Huntera trim breaker (306/312, Fig.16-Fig.22) coupled to the wrapper and the liner, an insulation cavity (at 310, Fig.22) is disposed between the wrapper (320), the liner (330), and the trim breaker (306/312). It would have been obvious to one having ordinary skill in the art to include an opening to the wrapper, and a liner disposed inside the wrapper to form an insulation cavity and to couple the trim breaker to the liner, as shown by Kai, in order to provide a tight sealed insulation space for the insulation of the body of the refrigerator.
With respect to claim 2, the combination doesn’t explicitly teach wherein the encapsulation member is integrally formed with the trim breaker.  It would have been obvious to one having ordinary skill in the art to make the encapsulation member integrally formed with the trim breaker, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  
With respect to claim 4, the combination shows (WO ‘445), wherein the hinge support (4) includes a first portion (vertical portion) disposed along the trim breaker and configured to accept a fastener (6) therethrough, wherein a portion of the fastener (6) is disposed within the encapsulation cavity (Fig.3, Fig.4).  
With respect to claim 5, the combination shows (WO ‘445) wherein the encapsulation member (12, Fig.4) has a first portion (top portion and side portion) that is separated from the hinge support (4, Fig.4) by a first distance to accommodate a portion of the fastener (6) therein (Fig.4).  
With respect to claim 6, the combination shows (WO ‘445) wherein the encapsulation member (12) is coupled to the trim breaker on the first portion (Fig.4) thereof and to the wrapper on a second portion (at the bottom portion, Fig.3, Fig.4) thereof.
With respect to claims 7, 8, 11, and 12, the combination teaches the claimed structure as discussed above in claims 1, 2, 4-6.
With respect to claim 13, WO ‘445 shows a method of making a cabinet structure, the method comprising: forming a wrapper (outer line of the body 2); coupling a portion of an encapsulation member (12) to a side portion of the wrapper (Fig.3, Fig.4); coupling a trim breaker (see annotated figure above) to the wrapper and the encapsulation member (12) thereby forming encapsulation cavity (between 12, trim breaker and outer liner of refrigerator, see annotated figure above), thereby forming an encapsulation cavity that is impervious to the insulation cavity (inner foam insulation; pg. 5 paragraph 49), positioning a hinge support (4) forwardly of the trim breaker (Fig.3, Fig.4). With respect to claim 13, WO ‘445 does not explicitly show the liner; and the wrapper having an opening; and the trim breaker coupled to the liner. 
	Kai shows forming a wrapper (320, Fig.20) having an opening; positioning a liner (330, Fig.20) within the wrapper in a spaced apart orientation to define an insulation cavity therebetween; and First Named Inventor : Lynne F. Hunter Appln. No.: 16/764,941Page:5coupling a trim breaker (360/312) to the wrapper and the liner thereby forming an insulation cavity (Fig.22). It would have been obvious to one having ordinary skill in the art to include an opening to the wrapper, and position a liner within the wrapper to form an insulation cavity and to couple the trim breaker to the liner, as shown by Kai, in order to provide a tight sealed insulation cavity for the body of the refrigerator. 
With respect to claim 14, alternatively the hinge support is (fastener 6). With respect to claim 14, the combinations shows (WO ‘445) further shows positioning the hinge support (fastener 6) within a portion of the encapsulation member (12), wherein the hinge support (6) further defines the encapsulation cavity (Fig.3).  
With respect to claim 17, the combination shows (WO ‘445) wherein the hinge support (6)  is disposed within the encapsulation cavity (Fig.3 and Fig.4).  
With respect to claim 18, the combination shows (WO ‘445) wherein the hinge support (6) is disposed outward of the encapsulation cavity (Fig.3 and Fig.4).
5.	Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/023445 (WO ‘445) in view of US Patent 5,222,792 (Kai) in further view of US Patent 7,752,709 B2 (Moon).
With respect to claims 3, 9 and 10, the combination shows (WO ‘445) a door (3, Fig.3) having a mounting block thereon (bottom bracket/cap on the door, Fig.3), and a hinge pin (14) but doesn’t show a hinge bracket. Moon shows a hinge pin (240, Fig.5) and a hinge bracket (280) on the hinge support 230. It would have been obvious to one having ordinary skill in the art to include a hinge bracket coupled to the hinge support, such as shown by Moon, in order to easily adjust the height of the door relative to the hinge support. The combination shows the hinge pin is disposed between the hinge bracket and the mounting block (since as modified the hinge bracket is at the bottom of the hinge pin and the mounting block is coupled to bottom of the door and hinge pin there in between).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637